Citation Nr: 0413587	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
service-connected residuals of a fractured left distal 
malleolus (left wrist disability), currently rated as 10 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO in September 2003.  

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
appellant if further action is required.


REMAND

At his hearing, the veteran testified that he experienced 
stressors while in Vietnam.  He stated that he was loaned to 
the 1st and 46th Infantry in Vietnam.  While there, he made 
friends with a soldier nicknamed Jelly.  He later learned 
that Jelly died from wounds in Vietnam.  

As for other stressors, the veteran stated that he was in the 
area of enemy fire, including rocket attacks and sniper fire.  
Specifically, he was exposed to sniper fire in Chu Lai when 
he first came to Vietnam.  According to his service records, 
the veteran was in Vietnam from July 1971 to April 1972 and 
was assigned to the 198th Infantry Brigade in Chu Lai.  The 
veteran also testified that he was in the area of enemy fire 
while in Long Binh prior to January 1972.  

The RO attempted to obtain information pertaining to the 
veteran's alleged stressors dated in February 2003.  A 
response from the U.S. Armed Services Center for Unit Records 
Research (USASCUR) dated in May 2003 indicated that there was 
insufficient stressor information.  The veteran provided 
detailed information at his personal hearing in September 
2003.  Therefore, another attempt to obtain this information 
must be performed.  


Additionally, there are differing medical diagnoses of the 
veteran's mental condition.  Private medical record dated in 
December 2001 from Jonathan D. Cargill, M.D. diagnosed the 
veteran as having PTSD based upon the stressors alleged 
above.  However, VA medical records dated in February 2002 
indicate that his diagnosis is generalized anxiety disorder.  
Review of the record shows no VA examination regarding the 
veteran's mental condition.  VA's duty to assist the veteran 
includes obtaining a diagnosis and etiological opinion based 
upon a review of the record of evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c). 

As for the service-connected left wrist disability, there is 
no record of a VA examination.  A VA examination report is 
also necessary to assess the veteran's current 
symptomatology.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any appropriate action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should contact the 
veteran and request that he provide the 
names and addresses of all health-care 
providers (VA and non-VA) from whom he 
has sought treatment for PTSD and 
psychiatric problems since 1972.  Once 
this information, to include the required 
releases for any private records, has 
been provided, the RO should contact the 
named health-care providers and request 
that they provide copies of the veteran's 
treatment records developed between 1972  
and the present.  All efforts to obtain 
these records must be documented for the 
claims file.  If any records cannot be 
obtained it should be so stated and the 
veteran is to be informed of any records 
that could not be obtained.

3.  The VBA AMC should afford the veteran 
the opportunity to provide verification 
of the claimed inservice stressors.  
Specifically, the veteran should provide 
specific dates of where and when the 
veteran was exposed to enemy fire and 
full name of Jelly.  

4. The AMC should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran served 
on active duty from July 1970 to April 
1972, was a mechanical maintenance helper 
for the 198th Light Infantry Brigade in 
Vietnam.  The RO must provide the 
USASCRUR with copies of any personnel 
records obtained, showing service dates, 
duties, and units of assignment, and the 
veteran's stressor statements.

5.  After completion of the above, the 
AMC should request a VA medical 
examination to determine the nature and 
etiology of the veteran's PTSD, if any.  
The claims file and a copy of this remand 
must be made available to the examiners 
for review in connection with the 
examination.  The AMC should clearly 
inform the examiner as to whether it has 
found that the veteran engaged in combat 
with the enemy or, if not, whether any 
claimed stressors have been verified.  If 
the RO has determined that certain 
stressor(s) have been verified, then the 
examiner should indicate whether the 
veteran has PTSD related to the verified 
stressor(s).  The report of the 
examination should include a complete 
rationale for all opinions expressed.  

6.  After completion of the above, the 
AMC should request a VA medical 
examination to determine the nature and 
severity of the veteran's service-
connected residuals of a fractured left 
distal malleolus (left wrist disability).  
The claims file and a copy of this remand 
must be made available to the examiners 
for review in connection with the 
examination.  The examination should 
include an evaluation of the veteran's 
functional limitation or loss use of the 
left wrist and a determination as to 
whether there is neurological damage that 
affects a different area as a result of 
the service-connected disability.  
Examination should also include a 
discussion of any functional limitation 
due to pain, weakness, or incoordination.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

7.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



